SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

941
CAF 15-01744
PRESENT: WHALEN, P.J., CENTRA, CARNI, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF NANCY T.
--------------------------------------
CHAUTAUQUA COUNTY DEPARTMENT OF SOCIAL                            ORDER
SERVICES, PETITIONER-RESPONDENT;

LYNN T., RESPONDENT-APPELLANT.


KUSTELL LAW GROUP, LLP, BUFFALO (CARL B. KUSTELL OF COUNSEL), FOR
RESPONDENT-APPELLANT.

JANE E. LOVE, MAYVILLE, FOR PETITIONER-RESPONDENT.

NANCY A. DIETZEN, ATTORNEY FOR THE CHILD, FREDONIA.


     Appeal from an order of the Family Court, Chautauqua County
(Judith S. Claire, J.), entered September 22, 2015 in a proceeding
pursuant to Social Services Law § 384-b. The order terminated the
parental rights of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Family Court.




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court